Motion of defendants Presley and Guardian Detroit Company for reargument denied. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ. Motion of defendant National Investors Corporation for reargument, reargued on March 15, 1935, with respect to a new trial as to that defendant, denied. Lazansky, P. J., Tompkins and Davis, JJ., concur; Hagarty and Johnston, JJ., dissent and vote to grant the motion for reargument on the ground that said defendant is entitled to a new trial. [See ante, p. 636.]